                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   FORT WAYNE DIVISION

  JARREN AUSTIN, DENNIS BOOKER,
  MAJESTIC JOHNSON,
  ROYAL JORDAN,
  CORNELIUS LACEY,
  ARIEL MONTGOMERY,                                       Case No.: 1:18-CV-00082-TLS-SLC
  DENNIS SEIP, HARRISON SHAW,
  JAMAR SHEPHERD, and
  CARLOS WALTERS

             Plaintiffs,
  v.

  AUTO HANDLING CORPORATION,
  JACK COOPER TRANSPORT
  COMPANY, INC. and
  KEVIN TUMBLESON,

             Defendants.

       DEFENDANTS’ ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT

        Defendants, Auto Handling Corporation, Jack Cooper Transport Company, Inc. and Kevin

Tumbleson (“Defendants”), by counsel, for their Answer to Plaintiffs’ First Amended Complaint,

state as follows:

         Defendants’ Preliminary Objection to Plaintiffs’ First Amended Complaint

        Defendants object to the First Amended Complaint based on the fact it is in narrative form

rather than containing a short and plain statement of the claims as required by FRCP 8. Defendants

further object as the narrative form includes ambiguity, conflation of facts, exaggerations, and

outright falsehoods, resulting in the necessity of general denials.

                                             PARTIES

        1.        The Plaintiffs, Jarren Austin (“Austin”), Dennis Booker (“Booker”), Majestic

Johnson (“Johnson”), Royal Jordan (“Jordan”), Cornelius Lacey (“Lacey”), Ariel Montgomery
(“Montgomery”), Dennis Seip (“Seip”), Harrison Shaw (“Shaw”), Jamar Shepherd (“Shepherd”),

and Carlos Walters (“Walters”), are currently or were citizens of the State of Indiana and worked

in Allen County, Indiana, at all times relevant to this Complaint.

       ANSWER:         Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 1 and, therefore, denies them.

       2.       The Defendant, Jack Cooper Transport Company, Inc. (“Jack Cooper”), is a

domestic for-profit corporation under the laws of the State of Indiana, which conducts business in

Allen County, Indiana.

       ANSWER:         Defendants admit that Jack Cooper Transport Company, Inc. is a

corporation conducting business in Allen County, Indiana. The allegations relating to being

a “for-profit corporation under the laws of the State of Indiana” are vague and ambiguous

and, therefore, are denied.

       3.       The Defendant Auto Handling Corporation (“Auto Handling”), is a domestic for-

profit corporation under the laws of the State of Indiana, which conducts business in Allen County,

Indiana.

       ANSWER:         Defendants admit that Auto Handling Corporation is a corporation

conducting business in Allen County, Indiana. The allegations relating to being a “for-profit

corporation under the laws of the State of Indiana” are vague and ambiguous and, therefore,

are denied.

       4.       Collectively, Jack Cooper and Auto Handling, acted as joint employers at all times

relevant to this Complaint. (For purposes of clarity throughout this Complaint Defendants Jack

Cooper and Auto Handling will be identified jointly as “Jack Cooper”.) Upon information and

belief, Jack Cooper is contracted by and operates on the facility controlled by General Motors.



                                                 2
Jack Cooper is in the business of transporting the final product (General Motors vehicles) to

various locations across the country.

       ANSWER:           Defendants admit that Jack Cooper’s business involves transporting

vehicles to various locations in the United States. Defendants deny the remaining allegations

in Paragraph 4.

       5.        The Defendant, Kevin Tumbleson (“Tumbleson”) held the position of Yard

Supervisor and acted in a supervisory capacity for Jack Cooper at its Allen County, Indiana

location at all relevant times to this Complaint. Tumbleson, was openly racist and fostered an

environment of racial hostility. The following are examples of Tumbleson’s racist behavior:

                a.       Tumbleson stated “Colin Kaepernick should go back to Africa where he
                         came from.”

                b.       Tumbleson sent an email stating “Having fun whiting out MLK Day.”

                c.       Tumbleson frequently accused African-American/black (“black”)
                         employees of being racist. For example, if they mixed up the names of
                         Caucasian/white 1 (“white”) co-workers (Collin/Caleb) or if they were
                         simply talking to another black employee and there were no white
                         employees participating in the conversation.

                d.       Tumbleson, was told that a white employee called a black employee a
                         “nigger” and took no corrective action against the white employee, but
                         retaliated against the black employee who complained by reducing his work
                         hours. Shortly after that incident, the same white employee, in the presence
                         of other white employees said “get the two black guys off the yard, they’re
                         too slow.” Tumbleson took no corrective action against the white employee,
                         but instead retaliated against the black employee who reported the comment
                         by reducing his work hours.

                e.       Tumbleson, in the presence of other supervisors, on numerous occasions
                         walked up to two or more black employees standing/working together and
                         stated loudly “look, another drug deal gone bad!” He would also approach
                         an individual black employee and make a comment about that employee


1
  Jack Cooper also employed a limited number of Hispanic/Latino/brown employees that were treated more
favorably than similarly-situated African-American/black employees. For purposes of simplicity throughout this
Complaint “white” employees also refers to Hispanic/Latino/brown employees.


                                                      3
                       getting drugs for Tumbleson -- the implication being that all black people
                       are drug dealers or connected to drug dealers.

               f.      Tumbleson subjected black employees to harsher discipline and less-
                       favorable treatment than similarly-situated white employees. For example,
                       white employees could engage in repeated no-call/no-shows without
                       reprimand, but black employees were terminated for missing one day.

       ANSWER:         Defendants admit that Mr. Tumbleson has held the position of Yard

Supervisor for Jack Cooper. Defendants deny all of the remaining allegations in Paragraph

5. Defendant further denies the allegations in footnote 1.

       6.       At all times relevant to this Complaint, Jack Cooper was the employer of the

Plaintiffs and the Plaintiffs were employees of Jack Cooper which created a contractual

relationship for purposes of 42 U.S.C. § 1981 (“1981”).

       ANSWER:         Defendants deny the allegations in Paragraph 6.

       7.       The Plaintiffs herein assert their right to relief jointly and severally in that their

claims arise out of related transactions and occurrences, and arise out of the same questions of law

in accordance with F.R.C.P. 20.

       ANSWER:         Defendants deny the allegations in Paragraph 7.

                                         JURISDICTION

       8.       This cause represents a federal question over which this Court has jurisdiction

pursuant to 28 U.S.C. § 1331.

       ANSWER:         Defendants admit that this Court has federal subject-matter

jurisdiction over this case.

       9.       Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391, Jack Cooper

resides in and is a citizen of this judicial district and all of the events or omissions giving rise to

the claim against and involving Tumbleson occurred in this judicial district.



                                                  4
        ANSWER:           Defendants admit that venue is proper. Defendants deny that Jack

Cooper resides in and is a citizen of this judicial district. Defendants lack knowledge or

information sufficient to form a belief about the truth of the allegations that “all of the events

or omissions giving rise to the claim against and involving Tumbleson occurred in this

judicial district,” and, therefore, denies them.

                                    CLAIMS OF JARREN AUSTIN

        10.       Austin reasserts the allegations of paragraphs 1 through 9 of this Complaint as if

fully set forth herein.

        ANSWER:           Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

        11.       Austin is a black male who started working for Jack Cooper as a casual2 on or

about April 12, 2014. During his time as a casual, Austin is believed to have never turned down a

phone call to come to work. At all times relevant to this Complaint, Austin performed within or

above the reasonable expectations of Jack Cooper.

        ANSWER:           Defendants admit that Austin is “a black male” who started working

for Jack Cooper as a part-time, casual employee in April 2014. Defendants deny the

remaining allegations in Paragraph 11. Defendants admit the first sentence of footnote 2 and

lack knowledge or information sufficient to form a belief about the truth of the allegations

in the second sentence of footnote 2 and, therefore, deny them.

        12.       In Spring 2015, Zack, the current Yard Superintendent told Austin that he would

train him on rail (a prerequisite for being hired in full-time) and that Austin was next in line to be



2
  A “casual” employee at Jack Cooper is an on-call employee that only works when called-in by the company. All
Jack Cooper employees (not including supervisors) start as casuals and go through training before being hired in as
full-time employees wherein they are given a consistent work schedule and benefits.

                                                        5
hired as a full-time employee. Austin was the one of the longest standing casuals at the time, and

had a perfect attendance/call-in record. Tracey, a white casual with less seniority, went to Zack at

the same time and said she also wanted to be trained to be hired-in. Zack told Tracey in front of

Austin that Austin was first in-line and that Tracey would be trained after Austin. Two weeks later

Tracey was trained on rail. In June 2015, Tracey was hired as a full-time employee. Tracey

believed that what happened was unfair and she wrote Austin a letter apologizing for unequal

treatment.

       ANSWER:         Defendants deny the allegations in Paragraph 12.

       13.      In August/September 2015, at the Company Appreciation Picnic Day, Austin went

to get a company t-shirt. The head of operations, Matt V., asked Austin “what size?” Austin, large

in stature, asked for a 5x. In response, Matt V. threw a 4x at Austin and said “we don’t wear big

clothes and saggy bagging pants like we’re at a night club.” Austin, does not wear sagging pants

and was hurt and offended by this comment.

       ANSWER:         Defendants deny the allegations in Paragraph 13.

       14.      In early 2016, Jack Cooper hired a new Yard Supervisor, Tumbleson.

       ANSWER:         Defendants admit that Jack Cooper hired Mr. Tumbleson as a Yard

Supervisor but deny the remaining allegations in Paragraph 14.

       15.     On March 24, 2016, Austin and several co-workers were talking about motorcycles.

One of Austin’s co-workers asked if Austin wanted to hear a couple jokes. Austin replied, “sure.”

The co-worker went on to tell the three following jokes:

               a.      What do you call a black man with half of a broom stick shoved up his ass?
                       Answer: A fudge popsicle.

               b.      If you put a black boy and a Mexican boy on a building and push them off,
                       who dies first? Answer: Who cares.



                                                 6
               c.      How do you starve a black guy? Answer: Put his food stamp card in your
                       shoe and walk away.

       Austin was visibly shaken by the jokes and walked away from the group. Austin went to

Tumbleson to report the incident. Tumbleson replied, “what do you want me to do?” Austin said

that he wanted an apology from the co-worker. Tumbleson said he would take care of it. Nearly

four weeks passed and the co-worker hadn’t apologized. Austin went back to Tumbleson and told

him that he still hadn’t received an apology. Both Tumbleson and another supervisor, Andrew,

said “I can’t make him apologize to you!”

       ANSWER:         Defendants admit that Austin complained to Tumbleson about another

employee’s comments; Tumbleson approached the employee and reprimanded the employee

the same day; the employee expressed contrition and said he would apologize to employees

who had heard the comments; and the employee did in fact make the apology. Defendants

deny the remaining allegations in Paragraph 15.

       16.      Also, around this time a white full-time employee, Roxanne, called a black casual

employee, David, a “nigger.” The employee reported the incident to Tumbleson and another

supervisor, Brad, but no corrective action was taken. In fact, the employee who made the

complaint, was taken off the casual list and not called into work for several weeks after making

this report. David relayed his experience to Austin. In May 2016, Austin was working with a black

casual and a white casual. Roxanne, while driving the shuttle bus, told the supervisors on the yard

(via her handheld radio), “get the black guys off the yard, they’re too slow.” Dennis Seip (“Seip”),

a white casual, overheard Roxanne make this comment. Seip, thought the comment was offensive

and told Austin what was said. Austin had become increasingly frustrated with the racially hostile

work environment at Jack Cooper. Roxanne drove by Austin and Austin flagged the shuttle down.

When Roxanne brought the shuttle to a stop, Austin asked Roxanne “does anyone have a problem


                                                 7
with me?” Austin told Roxanne that he knew what she said about him and his black co-worker.

Roxanne denied making the statement. Their conversation ended, but moments later Brad came

rushing over and asked Austin what was going on? Brad told Austin that Roxanne stated “(Austin)

came barreling across the yard like a big brown bear.” Austin told, Brad “this racist shit needs to

stop.” Brad then contacted Tumbleson. Roxanne started crying and called the union president.

Ultimately, they all agreed to have a meeting to address the racial hostility. Approximately a week

later the meeting was held. In the meeting, Roxanne denied making the statement. Seip, an

unbiased witness, confirmed that Roxanne made the racist statement. Although there was a witness

and she had previously been accused of making racist remarks, Roxanne was not reprimanded.

Instead, Tumbleson rarely called Seip into work for several weeks in retaliation for reporting the

racist remark. Austin was also retaliated against and assigned to the rail (the most labor intensive

job at the facility) for several weeks.

       ANSWER:         Defendants admit that it investigated an allegation that an employee

made inappropriate comments to other employees.               Defendants deny the remaining

allegations in Paragraph 16.

       17.      Austin was repeatedly told through 2015 and into 2016 that he would be hired full-

time. Finally, after more than two years of working as a casual, and watching white casuals with

less seniority and poor attendance getting hired in before him, on June 4, 2016, Tumbleson told

Austin that he was going to be hired-in. Tumbleson assured Austin that he would hire the casual

who answers the phone and comes in the most first (due to the unpredictable work schedule of

casuals they often don’t answer the phone to come into work or are unavailable). Austin had a

perfect attendance record. But, instead of being hired in first, Austin had to pick a number along

with three white casuals, all of whom had less seniority than Austin, and less than perfect



                                                 8
attendance records (some with more than 4 days of not answering calls). Austin drew the lowest

number making him the last to be hired-in of the four. The employee with the highest number was

brought in with the highest seniority of the four and so on, putting Austin in the lowest position

for seniority. This was significant because, for rest of their employment with Jack Cooper, the

three whites would be able to select their shifts and jobs on the yard before Austin -- even though

Austin had more than a year of actual seniority and better attendance. Although this was standard

hiring practice, Jack Cooper and Tumbleson manipulate this process whenever they choose. The

promise to Austin was that due to his length of service, hard work and perfect attendance, he would

be given preference as other white employees have been given, both before he was hired and after

he was hired.

       ANSWER:         Defendants admit that Austin and several other employees, upon being

hired full-time, selected their seniority via lottery as set forth by agreement with the union;

and that Austin selected the lowest number and received the lowest seniority among that

group. Defendants deny that casuals have any seniority, and Defendants deny the remaining

allegations in Paragraph 17.

       18.      After Austin was hired as a full-time employee, Olga, a black female, was hired as

a casual. Tumbleson and other supervisors were only calling Olga in to work one to two days a

week, but similarly-situated white casuals were being called in four to five days a week. Austin,

increasingly frustrated by the disparate treatment of black employees, went to Tumbleson and Brad

to address the fact that Olga was being treated less-favorably than her similarly situated white co-

workers. Tumbleson and Brad replied that she was slow and that was why she was not being called

in as frequently as the white casuals. Austin did not agree that she was slow and reminded

Tumbleson and Brad that other white employees, including Roxanne were known to be slow, but



                                                 9
were still called in frequently. In fact, some of the slower white employees were given easier tasks,

because they delayed the daily functions of the yard. After addressing his concerns of racially

motivated disparate treatment with Tumbleson, Austin was again assigned to rail for an extended

period of time.

          ANSWER:       Defendants deny the allegations in Paragraph 18.

          19.     One day several months after becoming a full time employee, Austin was running

onto the yard. He ran past Tumbleson and another supervisor. Tumbleson laughed and loudly

stated “looks like another drug deal gone bad!” A comment Tumbleson had made several times

before.

          ANSWER:       Defendants deny the allegations in Paragraph 19.

          20.     On March 9, 2017, Austin submitted a grievance with the union alleging race

discrimination. On March 18, 2017, Austin was written-up by Tumbleson for allegedly sexually

harassing a female co-worker. Austin vehemently denied the allegations and challenged the write-

up. After giving the write-up to Austin, Tumbleson began approaching employees that worked on

Austin’s shift to write false statements about Austin. One white employee wrote a favorable

statement about Austin, but that statement was reportedly thrown away. Another white casual,

Seip, was approached by Tumbleson and asked to write a false statement indicating that Austin

was aggressive and intimidating. Seip refused to lie for Tumbleson. Seip was fired approximately

3 weeks later because he refused to “help out” Tumbleson.

          ANSWER:       Defendants admit that Austin filed a grievance through the union

alleging race discrimination on March 9, 2017.              Defendants admit that Tumbleson

disciplined Austin for sexual harassing a female co-worker and that Tumbleson investigated




                                                 10
an employee’s allegations of sexual harassment against Austin.              Defendants deny the

remaining allegations in Paragraph 20.

       21.      On March 24, 2017, Tumbleson called Austin’s ex-wife, Audretta Adkins

(“Adkins”) (she was listed as a contact on Austin’s employment paperwork). Tumbleson identified

himself and told her that he wanted to make her aware of the “sexual harassment” that Austin had

been engaging in at the work place. Austin and Adkins had a good friendship and Adkins was

aware of what had been transpiring at Jack Cooper. Adkins was shocked that Tumbleson would

go so far as to call her, in an attempt to either defame Austin, or get negative information about

him. Adkins was silent for a moment and then asked Tumbleson if she could call him back later,

because she was at work. Tumbleson sounded disappointed, but agreed. Adkins returned

Tumbleson’s call later that day but he would not take her call and never called her back.

       ANSWER:         Defendants deny the allegations in Paragraph 21.

       22.      On or about April 4, 2017, Austin was told by a co-worker that another white co-

worker, Tim, had gotten into an accident and was drunk at the time of the accident. The company

did not give him a breathalyzer, although black employees were breathalyzed if they got into

accidents. Austin approached the employee and asked him if it was true that he was not

breathalyzed. The employee became very angry and aggressive. The employee chest-bumped

Austin twice. Austin felt as though his co-worker was trying to provoke him into becoming violent.

The battery happened in front of a camera. Austin called the police for fear that Tumbleson would

try to make the incident his fault. A police report was taken and Austin reported the act of violence

against him. Both employees were sent home and the next day they were told to come back to

work. No investigation is known to have taken place by Jack Cooper and the white co-worker was

not reprimanded for physically battering Austin.



                                                 11
       ANSWER:        Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegation about what Austin was told by a co-worker, and, therefore,

deny the allegation. Defendants admit that Austin instigated an altercation with another

employee, that police took a report, and that both Austin and the other employee were sent

home for the remainder of the shift. Defendants deny the allegation that no investigation of

the incident took place, and Defendants deny the remaining allegations in Paragraph 22.

       23.     The allegations of sexual harassment were withdrawn. On April 13, 2017,

Tumbleson gave Austin a suspension with pay for general harassment.

       ANSWER:        Defendants deny the allegations in the first sentence in Paragraph 23.

Defendants admit that Jack Cooper suspended Austin for sexual harassment on or about

April 13, 2017. Defendants deny any remaining allegations in Paragraph 23.

       24.     The following week, Austin called Jack Cooper and spoke to Brad about coming to

pick up his check. Brad told him that was fine, but Brad had already left the yard and told Austin

to ask for a supervisor, John, to help him get his check. Brad also told Austin not to hang around

the yard. Austin agreed. When Austin arrived, John couldn’t find the check and so he called

Tumbleson for help. Tumbleson was on the phone and started yelling that Austin needed to leave

Jack Cooper immediately. Austin agreed, but said he still needed the check and asked for his

grievance forms. Tumbleson continued to yell about Austin leaving the property. Austin left and

Angie, a co-worker, met Austin outside the premises to give Austin the grievance forms he

requested. As they were exchanging the forms Allen County Sheriffs pulled-up. The officers were

responding to a report of trespassing made by Tumbleson. Austin had to wait for the officers to

conduct their investigation before releasing him. The officers reported that the supervisor at Jack

Cooper, John, reported that Austin had not done anything wrong and there was no reason he



                                                12
couldn’t be on the property. The officers told Austin the call was a waste of time. Austin was

detained for approximately half an hour and still didn’t get his check. Tumbleson held the final

check for three more days and then mailed it to Austin.

       ANSWER:        Defendants admit that police were called to respond to a suspended

employee trespassing on company property. Defendants lack knowledge or information

sufficient to form a belief about the truth of the remaining allegations in Paragraph 24 and,

therefore, deny them.

       25.      On April 21, 2017, Austin was told that the allegations of general harassment were

substantiated and he was terminated.

       ANSWER:        Defendants admit that Austin’s employment was terminated on or

about April 21, 2017, due to his violations of company policies, including policies barring

harassment and workplace violence. Defendants lack knowledge or information sufficient

to form a belief about the truth of the remaining allegations in Paragraph 25 and, therefore,

deny them.

       26.      In late March/early April, 2017, Tumbleson hung a flyer in the breakroom

identifying Jack Cooper’s sexual harassment policy. The irony of the timing of this flyer was not

overlooked by the black employees. White employees and supervisors of Jack Cooper had been

reported for egregious sexual misconduct by many female employees, and no corrective action

was taken. However, an allegation (determined to be false) against a black employee prompted the

need for posting the sexual harassment policy.

       ANSWER:        Defendants admit that a flyer with Jack Cooper’s harassment policy

was placed near the time clock in 2017. Defendants deny the remaining allegations in

Paragraph 26.



                                                 13
       27.     Austin filed a grievance over his termination with his union. After several months

of the grievance process and traveling to Tennessee for a final hearing, Austin was vindicated and

reinstated to his position. He returned to work on or about July 19, 2017. Since Austin’s return to

work, Tumbleson has continued to retaliate against Austin. Specifically, Tumbleson does not

follow union contract procedures regarding scheduling and bid procedures for Austin. Tumbleson

has altered Austin’s pay without explanation. When Austin complains to Tumbleson, Tumbleson

replies to Austin by stating “grieve it”.

       ANSWER:         Defendants admit that Austin later returned to work after a decision

by a labor arbitration committee.           Defendants deny the remaining allegations in

Paragraph 27.

                             Count One: Hostile Work Environment

       28.      Austin incorporates paragraphs 10 through 27 herein.

       ANSWER:         Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

       29.      Jack Cooper and Tumbleson willfully created and nurtured an environment that

was sufficiently severe and pervasive to constitute a hostile work environment in violation of

Austin’s federally protected rights pursuant to 42 U.S.C. § 1981.

       ANSWER:         Defendants deny the allegations in Paragraph 29.

       30.      As a result of the hostile work environment Austin suffered, inconvenience,

embarrassment, anxiety and other damages. Defendant’s unlawful, discriminatory and harassing

conduct was intentional, knowing, willful, wanton, and in reckless disregard of Austin’s federally

protected rights entitling Austin to compensatory damages, punitive damages, and reasonable

attorney’s fees and costs.



                                                14
       ANSWER:         Defendants deny the allegations in Paragraph 30.

                               Count Two: Disparate Treatment

       31.      Austin incorporates paragraphs 10 through 27 herein.

       ANSWER:         Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

       32.      Jack Cooper and Tumbleson treated black employees, specifically, Austin, less

favorably than similarly-situated white employees in violation of Austin’s federally protected

rights pursuant to 42 U.S.C. § 1981.

       ANSWER:         Defendants deny the allegations in Paragraph 32.

       33.      As a result of the disparate treatment, Austin suffered lost wages, inconvenience,

embarrassment, anxiety and other damages. Defendant’s unlawful, discriminatory and harassing

conduct was intentional, knowing, willful, wanton, and in reckless disregard of Austin’s federally

protected rights entitling Austin to compensatory damages, punitive damages, and reasonable

attorney’s fees and costs.

       ANSWER:         Defendants deny the allegations in Paragraph 33.

                                   Count Three: Retaliation

       34.     Austin incorporates paragraphs 10 through 27 herein.

       ANSWER:         Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

       35.      Jack Cooper and Tumbleson retaliated against Austin after he repeatedly engaged

in the federally protected activity of complaining about racial discrimination, in violation of his

rights pursuant to 42 U.S.C. § 1981.

       ANSWER:         Defendants deny the allegations in Paragraph 35.



                                                15
       36.      As a result of the retaliation, Austin suffered lost wages, inconvenience,

embarrassment, anxiety and other damages. Defendant’s unlawful, retaliatory and harassing

conduct was intentional, knowing, willful, wanton, and in reckless disregard of Austin’s federally

protected rights entitling Austin to compensatory damages, punitive damages, and reasonable

attorney’s fees and costs.

       ANSWER:         Defendants deny the allegations in Paragraph 36.

                               Count Four: Defamation/Slander

       37.     Austin incorporates paragraphs 10 through 27 herein.

       ANSWER:         Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

       38.      Tumbleson knowingly made false statements regarding Austin related to

inappropriate sexual behavior to Austin’s ex-wife and others violating Indiana common law and

bringing rise to a claim of defamation per se.

       ANSWER:         Defendants deny the allegations in Paragraph 38.

       39.      Due to the nature of the defamation/slander, damages are presumed. In lieu of the

presumption, Austin suffered lost income, inconvenience, embarrassment, anxiety and other

damages.

       ANSWER:         Defendants deny the allegations in Paragraph 39.

                         Count Five: False Imprisonment/False Arrest

       40.      Austin incorporates paragraphs 10 through 27 herein.

       ANSWER:         Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.




                                                 16
        41.      Tumbleson knowingly made false statements to law enforcement accusing Austin

of trespassing, which resulted in Austin’s detention by law enforcement, wherein he was not free

to leave for a period of thirty minutes and was forced to endure the possibility of being arrested,

although he had committed no crime. These actions constitute the tort of false imprisonment/false

arrest by Tumbleson in violation of Indiana common law.

        ANSWER:           Defendants deny the allegations in Paragraph 41.

        42.      Tumbleson’s tortious behavior caused Austin inconvenience, embarrassment,

anxiety and other damages.

        ANSWER:           Defendants deny the allegations in Paragraph 42.

                                 CLAIMS OF DENNIS BOOKER

        43.      Booker reasserts the allegations of paragraphs 1 through 9 of this Complaint as if

fully set forth herein.

        ANSWER:           Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

        44.      Booker is an African-American/black male that was employed by Jack Cooper

from March 2013 through April 2014. Booker worked as a casual for eleven months. During that

time, Booker watched similarly-situated white casuals with less seniority being hired on as full-

time employees. In addition to not being hired on as a full-time employee, Booker was treated less-

favorably than similarly-situated white employees, on two separate occasions, Bookers’ supervisor

threw his paycheck at him in a degrading manner. Supervisors were rude to Booker and other black

employees talking to them in a rude and degrading manner.




                                                17
        ANSWER:           Defendants admit that Booker is “an African-American/black male”

who worked as a casual for Jack Cooper in 2013 and 2014. Defendants deny the remaining

allegations in Paragraph 44.

        45.       Booker reached out to Jack Cooper’s corporate offices to complain about his

disparate treatment. Booker was then given a series of excuses as to why he had not been hired on

as a full-time employee by his supervisors and told he would be hired soon. Finally, on March 31,

2014, Booker was hired on as a full-time employee. Unfortunately, the hostility from Bookers’

supervisors did not stop.

        ANSWER:           Defendants admit that Booker complained to company headquarters

regarding the fact that he had not yet been hired as a full-time employee. Defendants admit

that Booker was hired as a full-time employee in March of 2014. Defendants deny the

remaining allegations in Paragraph 45.

        46.       On April 5, 2014, Booker and several co-workers were loading vehicles onto a

train. There were six trucks in a row. The employees loaded the first round of six trucks and then

regrouped to load the second line of six trucks. Booker went to the sixth truck and got in to start

the loading process. Booker was told to get out of the truck by his supervisor, because he had been

assigned to the third truck.3 Booker did as he was told and as he pulled the truck onto the train, the

side-view mirror hit the entryway causing minor damage to the truck. Bookers’ truck was the only

truck that had the side-view mirror out. Before the trucks are brought to the line for loading, other

employees are responsible for pushing in the mirrors to avoid this very situation. Booker believed

that he had been set-up and retaliated against for complaining about discrimination.




3
  To Booker’s knowledge and experience it had never been the practice of the Defendants to assign specific trucks to
individual employees.

                                                        18
       ANSWER:         Defendants admit that on April 5, 2014, Booker failed to push in the

mirrors of a truck he was driving and failed to drive cautiously, and, as a result, he caused a

truck mirror to come off and damaged a truck door. Defendants deny the remaining

allegations in Paragraph 46. Defendants lack knowledge or information to form a belief

about the truth of the allegations in footnote 3 and, therefore, denies them.

       47.      After the accident, Booker was suspended pending an “investigation” into the

accident. Booker had to undergo an alcohol and drug test, which he did with no hesitation. Bookers

test came back negative; however, he was told that the test was diluted. Booker’s supervisors

claimed to doubt the reliability of the test, even though Booker was monitored the entire time while

taking the test. Booker’s supervisors asked for a second test, to which Booker again agreed without

hesitation. Again, the test was negative. On April 15, 2014, Booker was terminated.

       ANSWER:         Defendants admit that Booker was immediately placed on probation

after the accident and told to undergo drug testing, per company policy. Defendants admit

that Booker had to take two drug tests because the results of the first were diluted.

Defendants admit that Booker’s employment was terminated on or about April 15, 2014.

Defendants deny the remaining allegations in Paragraph 47.

       48.      Booker asserts that similarly-situated white employees were hired on sooner as

full-time employees; were treated with more respect and civility; engaged in no-call/no-shows;

violated numerous company rules and policies; were in more severe accidents and/or more

numerous accidents, but were not subjected to multiple drug screens and ultimately were not

terminated as a result of their behavior or accident(s).

       ANSWER:         Defendants deny the allegations in Paragraph 48.




                                                 19
                               Count One: Hostile Work Environment

        49.      Booker4 incorporates paragraphs 43 through 48 herein.

        ANSWER:          Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein. Defendants further acknowledge that Booker’s

claims are exclusively against Jack Cooper as stated in footnote 4.

        50.      Jack Cooper willfully created and nurtured an environment that was sufficiently

severe and pervasive to constitute a hostile work environment in violation of Booker’s federally

protected rights pursuant to 42 U.S.C. § 1981.

        ANSWER:          Defendants deny the allegations in Paragraph 50.

        51.      As a result of the hostile work environment Booker suffered inconvenience,

embarrassment, anxiety and other damages. Jack Cooper’s unlawful, discriminatory and harassing

conduct was intentional, knowing, willful, wanton, and in reckless disregard of Booker’s federally

protected rights entitling Booker to compensatory damages, punitive damages, and reasonable

attorney’s fees and costs.

        ANSWER:          Defendants deny the allegations in Paragraph 51.

                                   Count Two: Disparate Treatment

        52.      Booker incorporates paragraphs 43 through 48 herein.

        ANSWER:          Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

        53.      Jack Cooper treated black employees, specifically, Booker, less favorably than

similarly-situated white employees in violation of Booker’s federally protected rights pursuant to

42 U.S.C. § 1981.


4
 Booker’s claims are exclusively against Jack Cooper as Tumbleson was not an employee of Jack Cooper until
2016.

                                                      20
       ANSWER:         Defendants deny the allegations in Paragraph 53.

       54.      As a result of the disparate treatment, Booker suffered the loss of his job and job-

related benefits including, but not limited to lost wages. In addition, Booker suffered

inconvenience, embarrassment, anxiety and other damages. Jack Cooper’s unlawful,

discriminatory and harassing conduct was intentional, knowing, willful, wanton, and in reckless

disregard of Booker’s federally protected rights entitling Booker to compensatory damages,

punitive damages, and reasonable attorney’s fees and costs.

       ANSWER:         Defendants deny the allegations in Paragraph 54.

                                    Count Three: Retaliation

       55.      Booker incorporates paragraphs 43 through 48 herein.

       ANSWER:         Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

       56.      Jack Cooper retaliated against Booker after he engaged in the federally protected

activity of complaining about racial discrimination, in violation of his rights pursuant to 42 U.S.C.

§ 1981.

       ANSWER:         Defendants deny the allegations in Paragraph 56.

       57.      As a result of the retaliation, Booker suffered the loss of his job and job-related

benefits including, but not limited to lost wages. In addition, Booker suffered inconvenience,

embarrassment, anxiety and other damages. Jack Cooper’s unlawful, discriminatory and harassing

conduct was intentional, knowing, willful, wanton, and in reckless disregard of Booker’s federally

protected rights entitling Booker to compensatory damages, punitive damages, and reasonable

attorney’s fees and costs.

       ANSWER:         Defendants deny the allegations in Paragraph 57.



                                                 21
                               CLAIMS OF MAJESTIC JOHNSON

        58.      Johnson reasserts the allegations of paragraphs 1 through 9 of this Complaint as if

fully set forth herein.

        ANSWER:           Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

        59.      Johnson is an African-American/black male who worked for Jack Cooper and

Tumbleson as a casual from July 11, 2016 until his unlawful termination on August 5, 2017.

        ANSWER:           Defendants admit that Johnson is “an African-American/black male”

who worked as a casual for Jack Cooper. Defendants deny the remaining allegations in

Paragraph 59.

        60.      Throughout his employment with the Defendants, Johnson never had a write-up,

reprimand or accident. Johnson always performed within the reasonable expectations of the

Defendants.

        ANSWER:           Defendants lack knowledge or information to form a belief about the

truth of the allegations in the first sentence of Paragraph 60 and, therefore, deny them.

Defendants deny the allegations in the second sentence of Paragraph 60.

        61.      Johnson was aware of and witnessed the preferential treatment given to white

employees over black employees by Jack Cooper and Tumbleson. Johnson was also aware of the

racist remarks and retaliation related to racial complaints. Johnson did not complain about the

racial hostility for fear of losing his job as he was getting ready to be a first time father and needed

the income and benefits to provide for his young family.

        ANSWER:           Defendants deny the allegations in Paragraph 61.




                                                  22
       62.     In late July Jack Cooper shut down the facility for several weeks. Once the

shutdown was concluded, Johnson waited to be called back to work, but he never received a call.

Johnson later learned that similarly-situated white employees that had less-seniority, had been

reprimanded, written-up and/or in accidents with General Motor’s vehicles, were called back to

work and later hired in as full-time employees.

       ANSWER:        Defendants admit that Jack Cooper’s facility was shut down for a

period of time in 2017 and afterward Johnson did not receive any more calls to work.

Defendants deny the remaining allegations in Paragraph 62.

       63.     Johnson asserts that he was not returned to work because he is black.

       ANSWER:        Defendants deny the allegations in Paragraph 63.

                           Count One: Hostile Work Environment

       64.     Johnson incorporates paragraphs 58 through 63 herein.

       ANSWER:        Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

       65.     Jack Cooper and Tumbleson willfully created and nurtured an environment that

was sufficiently severe and pervasive to constitute a hostile work environment in violation of

Johnsons’ federally protected rights pursuant to 42 U.S.C. § 1981.

       ANSWER:        Defendants deny the allegations in Paragraph 65.

       66.     As a result of the hostile work environment Johnson suffered inconvenience,

embarrassment, anxiety and other damages. Jack Cooper and Tumbleson’s unlawful,

discriminatory and harassing conduct was intentional, knowing, willful, wanton, and in reckless

disregard of Johnson’s federally protected rights entitling Johnsons to compensatory damages,

punitive damages, and reasonable attorney’s fees and costs.



                                                  23
        ANSWER:           Defendants deny the allegations in Paragraph 66.

                                 Count Two: Disparate Treatment

        67.      Johnson incorporates paragraphs 58 through 63 herein.

        ANSWER:           Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

        68.      Jack Cooper and Tumbleson treated black employees, specifically, Johnson, less

favorably than similarly-situated white employees in violation of Johnson’s federally protected

rights pursuant to 42 U.S.C. § 1981.

        ANSWER:           Defendants deny the allegations in Paragraph 68.

        69.      As a result of the disparate treatment, Johnson suffered the loss of his job and job-

related benefits including income. In addition, Johnson suffered from inconvenience,

embarrassment, anxiety and other damages. Jack Cooper and Tumbleson’s unlawful,

discriminatory and harassing conduct was intentional, knowing, willful, wanton, and in reckless

disregard of Johnson’s federally protected rights entitling Johnsons to compensatory damages,

punitive damages, and reasonable attorney’s fees and costs.

        ANSWER:           Defendants deny the allegations in Paragraph 69.

                                  CLAIMS OF ROYAL JORDAN

        70.      Jordan reasserts the allegations of paragraphs 1 through 9 of this Complaint as if

fully set forth herein.

        ANSWER:           Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.




                                                 24
        71.       Jordan is an African-American/black male who started working for the Defendants

on August 9, 2016, through a temporary agency. 5 Jordan worked as a temporary employee

handling inventory for the Defendants. Once, while working as a temporary employee, Tumbleson

approached Jordan in the presence of two supervisors (Brad and Tom) and told the supervisors

that he had been trying to get some drugs from Jordan. Tumbleson and the supervisors then

laughed. Jordan understood the joke to mean that because Jordan was a black male he would be a

drug dealer. This comment was offensive and demeaning, but Jordan did not complain at the time

for fear of losing his job. Jordan was aware of the disparate treatment of other black employees

and the ongoing racist comments/behavior at Jack Cooper.

        ANSWER:           Defendants admit that Jordan is “an African-American/black male”

who worked for Jack Cooper. Defendants deny the remaining allegations in Paragraph 71.

Defendants deny the allegations in footnote 4.

        72.       On September 11, 2017, Jordan was hired on as a supervisor. Upon reasonable

belief and information, Jordan was paid much less than his similarly-situated white co-workers. In

addition, Jordan was not treated with respect or general decency by the other supervisors (all other

supervisors except for Jordan were white) and Jordan’s white subordinates. When Jordan asked

Tumbleson for support in regard to how the employees were treating him, Tumbleson did nothing.

        ANSWER:           Defendants admit that Jordan became a supervisor. Defendants deny

the remaining allegations in Paragraph 72.

        73.       The lack of support and mistreatment continued for several months. In addition,

other supervisors spoke negatively about black employees to Jordan, as if to purposefully create a

hostile racial environment for Jordan. On January 15, 2018, Martin Luther King, Jr. Day, Jordan


5
 It is unclear why Jordan originally worked for Jack Cooper through a temporary agency. Jordan is the only
employee known to be hired in a labor capacity through a temporary agency.

                                                       25
was included in an email chain wherein Tumbleson responded to an email that he was having fun

“whiting out MLK Day.” Jordan, having endured nearly a year of racism and discrimination had

enough. Jordan approached Tumbleson and asked what he meant by the email. Tumbleson was

caught off guard by Jordan’s question and said that the comment was referring to Whiteout, the

office supply, and wasn’t race related. Jordan, not impressed with Tumbleson’s explanation,

walked away. After that interaction Jordan felt as though there was additional tension between

himself and Tumbleson.

       ANSWER:        Defendants deny the allegations in Paragraph 73.

       74.     On February 23, 2018, Jordan’s shift did not have any trucks to load so there was

no need for him to come into work. Tumbleson called Jordan and told him that regardless of what

his regular job duties were, Tumbleson wanted Jordan to come in and fill-in for someone else.

Jordan indicated that he had made plans because he knew there was no work to do and declined to

come in.

       ANSWER:        Defendants admit that on February 23, 2018, Tumbleson requested

that Jordan come to work and carry out his duties as a supervisor, and that Jordan refused

to do so. Defendants deny the remaining allegations of Paragraph 74.

       75.     A few days later Jordan was notified that he was terminated, because he failed to

come into work. However, similarly-situated white employees who had engaged in much worse

behavior were not been terminated, including: failing to show-up for work for up to a week without

a phone call; repeated and reported sexual harassment; poor job performance, etc.

       ANSWER:        Defendants admit that Jordan was notified of his termination.

Defendants deny the remaining allegations of Paragraph 75.




                                               26
                           Count One: Hostile Work Environment

       76.     Jordan incorporates paragraphs 70 through 75 herein.

       ANSWER:        Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

       77.     Jack Cooper and Tumbleson willfully created and nurtured an environment that

was sufficiently severe and pervasive to constitute a hostile work environment in violation of

Jordan’s federally protected rights pursuant to 42 U.S.C. § 1981.

       ANSWER:        Defendants deny the allegations in Paragraph 77.

       78.     As a result of the hostile work environment, Jordan suffered inconvenience,

embarrassment, anxiety and other damages. Jack Cooper and Tumbleson’s unlawful,

discriminatory and harassing conduct was intentional, knowing, willful, wanton, and in reckless

disregard of Jordan’s federally protected rights entitling Jordan to compensatory damages, punitive

damages, and reasonable attorney’s fees and costs.

       ANSWER:        Defendants deny the allegations in Paragraph 78.

                               Count Two: Disparate Treatment

       79.     Jordan incorporates paragraphs 70 through 75 herein.

       ANSWER:        Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

       80.     Jack Cooper and Tumbleson treated black employees, specifically, Jordan, less

favorably than similarly-situated white employees in violation of Jordan’s federally protected

rights pursuant to 42 U.S.C. § 1981.

       ANSWER:        Defendants deny the allegations in Paragraph 80.




                                                27
       81.       As a result of the disparate treatment, Jordan suffered the loss of his job and job-

related benefits including income. In addition, Jordan suffered from inconvenience,

embarrassment, anxiety and other damages. Jack Cooper and Tumbleson’s unlawful,

discriminatory and harassing conduct was intentional, knowing, willful, wanton, and in reckless

disregard of Jordan’s federally protected rights entitling Jordan to compensatory damages, punitive

damages, and reasonable attorney’s fees and costs.

       ANSWER:         Defendants deny the allegations in Paragraph 81.

                                     Count Three: Retaliation

       82.       Jordan incorporates paragraphs 70 through 75 herein.

       ANSWER:         Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

       83.       Jack Cooper and Tumbleson retaliated against Jordan for his complaint about the

racist email sent by Tumbleson in violation of Jordan’s federally protected rights pursuant to 42

U.S.C. § 1981.

       ANSWER:         Defendants deny the allegations in Paragraph 83.

       84.       As a result of the retaliation, Jordan suffered the loss of his job and job-related

benefits including, but not limited to lost wages. In addition, Jordan suffered inconvenience,

embarrassment, anxiety and other damages. Jack Cooper and Tumbleson’s unlawful,

discriminatory and harassing conduct was intentional, knowing, willful, wanton, and in reckless

disregard of Jordan’s federally protected rights entitling Jordan to compensatory damages, punitive

damages, and reasonable attorney’s fees and costs.

       ANSWER:         Defendants deny the allegations in Paragraph 84.




                                                 28
                                CLAIMS OF CORNELIUS LACEY

        85.      Lacey reasserts the allegations of paragraphs 1 through 9 of this Complaint as if

fully set forth herein.

        ANSWER:           Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

        86.      Lacey is an African-American/black male that began working for Jack Cooper in

March 2012 as a casual employee.

        ANSWER:           Defendants admit that Lacey is “an African-American/black male”

who worked as a casual for Jack Cooper. Defendants deny the remaining allegations of

Paragraph 86.

        87.      Throughout Lacey’s employment with the [sic] Jack Cooper he was never

disciplined, reprimanded, or written-up for poor work performance.

        ANSWER:           Defendants lack knowledge or information sufficient to form a belief

about the truth of an allegations in Paragraph 87 and, therefore, deny them.

        88.      For over five years Lacey worked as a casual. Throughout that time, Lacey

watched similarly-situated, white casuals with less seniority, reprimands, numerous accidents

and/or write-ups, obtain full-time status with Jack Cooper. Although, Lacey is believed to be the

longest employee held at a casual status, it is a common practice for Jack Cooper to keep black

employees at casual status longer than white employees. Frequently, black employees are

terminated before they get the opportunity to become full-time employees.

        ANSWER:           Defendants deny the allegations in Paragraph 88.

        89.      Lacey was finally hired-on as a full-time employee in October 2017. Throughout

his six years of employment with the Jack Cooper and more recently working with Tumbleson as



                                                29
the Yard Superintendent, Lacey was subjected to less favorable treatment than his similarly-

situated white co-workers, including but not limited to less favorable scheduling, lack of health

insurance, no retirement plan, lower pay, inappropriate jokes (accusing all black employees of

doing drugs and/or being drug dealers), talked down to and ostracized.

        ANSWER:          Defendants admit that Lacey was hired as a full-time employee.

Defendants deny the remaining allegations in Paragraph 89.

        90.      Lacey continues as an employee of Jack Cooper and Tumbleson, however, the

ongoing disparate treatment and racism has created an ongoing hostile work environment.

        ANSWER:          Defendants deny the allegations in Paragraph 90.

                               Count One: Hostile Work Environment

        91.      Lacey6 incorporates paragraphs 85 through 90 herein.

        ANSWER:          Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein. Defendants further acknowledge that Lacey’s

claims against Tumbleson are limited to the time period of Tumbleson’s employment at Jack

Cooper, as stated in footnote 6.

        92.      Jack Cooper and Tumbleson willfully created and nurtured an environment that

was sufficiently severe and pervasive to constitute a hostile work environment in violation of

Lacey’s federally protected rights pursuant to 42 U.S.C. § 1981.

        ANSWER:          Defendants deny the allegations in Paragraph 92.

        93.      As a result of the hostile work environment, Lacey suffered inconvenience,

embarrassment, anxiety and other damages. Jack Cooper and Tumbleson’s unlawful,

discriminatory and harassing conduct was intentional, knowing, willful, wanton, and in reckless


6
 Lacey’s claims against Tumbleson are limited to the time-period of Tumbleson’s employment at Jack Cooper,
which is believed to be from early 2016 to the present.

                                                      30
disregard of Lacey’s federally protected rights entitling Lacey to compensatory damages, punitive

damages, and reasonable attorney’s fees and costs.

        ANSWER:          Defendants deny the allegations in Paragraph 93.

                                  Count Two: Disparate Treatment

        94.      Lacey incorporates paragraphs 85 through 90 herein.

        ANSWER:          Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

        95.      Jack Cooper and Tumbleson treated black employees, specifically, Lacey, less

favorably than similarly-situated white employees in violation of Lacey’s federally protected rights

pursuant to 42 U.S.C. § 1981.

        ANSWER:          Defendants deny the allegations in Paragraph 95.

        96.      As a result of the disparate treatment, Lacey suffered the loss of income,

inconvenience, embarrassment, anxiety and other damages. Jack Cooper and Tumbleson’s

unlawful, discriminatory and harassing conduct was intentional, knowing, willful, wanton, and in

reckless disregard of Lacey’s federally protected rights entitling Lacey to compensatory damages,

punitive damages, and reasonable attorney’s fees and costs.

        ANSWER:          Defendants deny the allegations in Paragraph 96.

                                CLAIMS OF ARIEL MONTGOMERY

        97.      Montgomery reasserts the allegations of paragraphs 1 through 9 of this Complaint

as if fully set forth herein.

        ANSWER:          Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.




                                                31
       98.      Montgomery is an African-American/black female who started working for Jack

Cooper and Tumbleson as a casual on August 1, 2016.

       ANSWER:         Defendants admit that Montgomery is “an African-American/black

female” who worked for Jack Cooper as a casual. Defendants deny the remaining allegations

in Paragraph 98.

       99.      During her employment Montgomery was sexually harassed by her white

supervisor, Brad, who would make inappropriate comments to her and ask her to send him sexually

explicit photographs. Montgomery complained to Tumbleson about the harassment and showed

him the text messages, but no action was taken.

       ANSWER:         Defendants deny the allegations in Paragraph 99.

       100.     During her employment Montgomery witnessed white casuals called into work

more frequently and hired on as full-time employees before their similarly-situated black co-

workers.

       ANSWER:         Defendants deny the allegations in Paragraph 100.

       101.     While employed by Jack Cooper and Tumbleson, Montgomery was reprimanded

for wearing pants that were too tight, however similarly-situated, white females wore extremely

tight and revealing clothing, but were not reprimanded. Also, similarly-situated, white casuals

were treated more preferably to black casuals, in that they were permitted to pick their shift and

work that shift consistently, due to other obligations (i.e. other jobs, school, children).

       ANSWER:         Defendants deny the allegations in Paragraph 101.

       102.     Montgomery was forced to quit her employment with the Jack Cooper in

November 2016, because she was attending college courses during the day. Tumbleson told

Montgomery that to maintain her position as a casual she had to be available to work all three



                                                  32
shifts. Montgomery completed her classes and was permitted to return to work for Jack Cooper

and Tumbleson for one day in January 2017, but Montgomery notified management that she would

be returning to her classes during daytime hours. As a result, Montgomery was told that she could

not continue her employment. Montgomery later learned that similarly-situated, white casuals

were permitted to consistently work one shift due to other obligations.

       ANSWER:        Defendants deny the allegations in Paragraph 102.

                           Count One: Hostile Work Environment

       103.    Montgomery incorporates paragraphs 97 through 102 herein.

       ANSWER:        Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

       104.    Jack Cooper and Tumbleson willfully created and nurtured an environment that

was sufficiently severe and pervasive to constitute a hostile work environment in violation of

Montgomery’s federally protected rights pursuant to 42 U.S.C. § 1981.

       ANSWER:        Defendants deny the allegations in Paragraph 104.

       105.    As a result of the hostile work environment, Montgomery suffered inconvenience,

embarrassment, anxiety and other damages. Jack Cooper and Tumbleson’s unlawful,

discriminatory and harassing conduct was intentional, knowing, willful, wanton, and in reckless

disregard of Montgomery’s federally protected rights entitling Montgomery to compensatory

damages, punitive damages, and reasonable attorney’s fees and costs.

       ANSWER:        Defendants deny the allegations in Paragraph 105.

                               Count Two: Disparate Treatment

       106.    Montgomery incorporates paragraphs 97 through 102 herein.




                                                33
        ANSWER:           Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

        107.     Jack Cooper and Tumbleson treated black employees, specifically, Montgomery,

less favorably than similarly-situated white employees in violation of Montgomery’s federally

protected rights pursuant to 42 U.S.C. § 1981.

        ANSWER:           Defendants deny the allegations in Paragraph 107.

        108.     As a result of the disparate treatment, Montgomery suffered the loss of her job and

job-related benefits including income. In addition, Montgomery suffered inconvenience,

embarrassment, anxiety and other damages. Jack Cooper and Tumbleson’s unlawful,

discriminatory and harassing conduct was intentional, knowing, willful, wanton, and in reckless

disregard of Montgomery’s federally protected rights entitling Montgomery to compensatory

damages, punitive damages, and reasonable attorney’s fees and costs.

        ANSWER:           Defendants deny the allegations in Paragraph 108.

                                    CLAIMS OF DENNIS SEIP

        109.     Seip reasserts the allegations of paragraphs 1 through 9 of this Complaints as if

fully set forth herein.

        ANSWER:           Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

        110.     Seip is a Caucasian/white male who worked for the Jack Cooper and later

Tumbleson, as a casual, from 2014 until his unlawful termination on April 19, 2017.

        ANSWER:           Defendants admit that Seip is “a Caucasian/white male” who worked

for Jack Cooper as a casual. Defendants deny the remaining allegations in Paragraph 110.




                                                 34
       111.    Throughout his employment Seip developed a positive working relationship with

many of his black co-workers, including his co-plaintiff, Austin. On or around April 2016, Seip

was inside of a truck when he overheard a white female, Roxanne, on a shared radio say “get those

two black guys off the yard, they’re too slow.” At that time, two black employees were working

on the yard, co-Plaintiff Austin and another black employee. Seip reported to Austin what was said

over the radio and Austin complained about the comment.

       ANSWER:        Defendants admit that Austin complained about an allegation

regarding a comment by another employee. Defendants deny the remaining allegations in

Paragraph 111.

       112.    After reporting the racist remarks to Austin, Seip had to reconfirm what was said

by Roxanne to Tumbleson and Brad. Thereafter, Seip was targeted as a problem employee by the

Defendants. When Tumbleson gave Austin a write-up on March 18, 2017 for pre-textual reasons,

Tumbleson approached Seip and asked him for a statement accusing Austin of harassing behavior.

Seip refused. Tumbleson then held a meeting with supervisors, human resources and a select few

employees. At the meeting, the efforts to terminate Austin and bolster Defendants’ claims against

him were discussed by Tumbleson. One of Defendants’ Human Resource representatives

commented to the group that Seip was close to Austin and he needed to be terminated as well. A

white female that was present at the meeting contacted Seip after the meeting to notify him of the

discriminatory and nefarious motives of Jack Cooper and Tumbleson.

       ANSWER:        Defendants admit that Tumbleson asked Seip what he knew about an

alleged comment from an employee.            Defendants deny the remaining allegations in

Paragraph 112.




                                               35
       113.    On April 3, 2017, Seip was moved to first shift from second shift. Seip was called

to work for that entire week. The week of April 10, 2017, Seip was only called to work for two

days. On April 19, 2017, Tumbleson called Seip and told Seip that he was being terminated for

complaints related to his job performance. (Seip was unaware of any complaints about his job

performance). Tumbleson then asked Seip if he was ready to write a statement for him (referring

to the previous statement requested making false allegations against Austin), Seip told Tumbleson

that he would not lie. Tumbleson replied “if you’re not going to help me out, then I’m firing you.”

       ANSWER:        Defendants deny the allegations in Paragraph 113.

       114.    Seip was retaliated against and ultimately terminated due to his affiliation with

black co-workers, his reporting of discriminatory remarks by a white co-worker and his refusal to

lie about Austin after Austin complained of race discrimination.

       ANSWER:        Defendants deny the allegations in Paragraph 114.

                                    Count One: Retaliation

       115.    Seip incorporates paragraphs 109 through 114 herein.

       ANSWER:        Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

       116.    Jack Cooper and Tumbleson retaliated against Seip for his affiliation with black

co-workers, his reporting of discriminatory remarks by a white co-worker and his refusal to lie

about Austin after Austin complained of race discrimination in violation of Seip’s federally

protected rights pursuant to 42 U.S.C. § 1981.

       ANSWER:        Defendants deny the allegations in Paragraph 116.

       117.    As a result of the retaliation, Seip suffered the loss of his job and job-related

benefits including, but not limited to lost wages. In addition, Seip suffered inconvenience,



                                                 36
embarrassment, anxiety and other damages. Jack Cooper and Tumbleson’s unlawful,

discriminatory and harassing conduct was intentional, knowing, willful, wanton, and in reckless

disregard of Seip’s federally protected rights entitling Seip to compensatory damages, punitive

damages, and reasonable attorney’s fees and costs.

        ANSWER:           Defendants deny the allegations in Paragraph 117.

                                 CLAIMS OF HARRISON SHAW

        118.     Shaw reasserts the allegations of paragraphs 1 through 9 of this Complaint as if

fully set forth herein.

        ANSWER:           Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

        119.     Shaw is an African-American/black male who worked for Jack Cooper and

Tumbleson from on or about May 4, 2016 until his unlawful termination on September 15, 2016.

Shaw was employed through a temporary agency as a second shift supervisor. Prior to being

accepted for the position Shaw did not personally meet any of the Defendants’ representatives,

including Tumbleson. Presumably, the Defendants were unaware of Shaw’s race. At all times

during Shaw’s employment with the Defendants he was the only black supervisor.

        ANSWER:           Defendants admit that Shaw is “an African-American/black male” who

performed temporary work for Jack Cooper through a staffing agency. Defendants deny

the remaining allegations of Paragraph 119.

        120.     Almost immediately, Shaw noticed that he was being treated differently from his

similarly-situated white co-workers. When Jack Cooper’s supervisors and/or management would

group together for a meeting or discussion, Shaw was not included. The supervisors would form a

circle and Shaw would be left outside of the circle. White supervisors would barely acknowledge



                                                37
Shaw. In one instance the president of the local union approached Shaw and asked for the second

shift supervisor. When Shaw identified himself as the supervisor, the man was visibly surprised.

       ANSWER:        Defendants deny the allegations in Paragraph 120.

       121.    During Shaw’s employment, Tumbleson, engaged in repeated discriminatory and

inappropriate behavior including but not limited to telling Shaw that Colin Kaepernick should “go

back to Africa”; accusing Shaw of being “racist” if he mispronounced or mixed-up the names of

white employees (Corbin v. Caleb); and if Shaw and another black employee were standing with

each other, Tumbleson, would walk by and say “look, another drug deal gone bad” and laugh. In

addition, Shaw was told not to permit other black employees to work on his shift, but was never

told the same about white employees.

       ANSWER:        Defendants deny the allegations in Paragraph 121.

       122.    Throughout his employment with the Jack Cooper and Tumbleson, Shaw never

missed one day of work and was never late. Jack Cooper and Tumbleson had no complaints about

Shaw’s work performance. However, Shaw’s similarly-situated co-workers engaged in egregious

behavior and were not reprimanded. One supervisor, Brad (white), frequently and openly sexually

harassed the female employees. Female employees complained about Brad’s behavior and

presented Shaw with inappropriate text messages sent by Brad. Tumbleson was aware of Brad’s

predatory behavior but took no corrective action. In addition, Brad was known to have violent

outbursts and/or tantrums that included throwing furniture and office supplies. Brad was never

reprimanded for his behavior. Brad’s behavior was common knowledge throughout the yard. Brad

was so confident that he would not be reprimanded that he would brag about his treatment of

women and show others the inappropriate messages he would send the women. Female employees

of Jack Cooper and Tumbleson are believed to have repeatedly complained about Brad’s degrading



                                               38
behavior, but no action is believed to have been taken. Another white supervisor, Alex, simply

stopped coming to work, but his job was held open for him when he chose to return. Other

supervisors carried reputations of making frequent and expensive mistakes without being

terminated.

       ANSWER:        Defendants deny the allegations in Paragraph 122.

       123.    While Shaw was working through a temporary agency, Jack Cooper and

Tumbleson directly hired in a white employee for a supervisor position. When Shaw asked why

someone else was being hired in directly when he was already trained and had been promised a

permanent position, he was told not to worry about it – that he would be hired in soon enough.

       ANSWER:        The allegations in the first sentence of Paragraph 123 are vague and

ambiguous, and, therefore, are denied.       Defendants deny the remaining allegations in

Paragraph 123.

       124.    In mid-August 2016, there was an error made by the third-shift supervisor (white)

having to do with an email that was sent erroneously. When the mistake was discovered, Shaw

(second-shift supervisor) was reprimanded for not catching the mistake of the third-shift

supervisor. However, the third-shift supervisor was not reprimanded at all. Tumbleson explained

to Shaw that the mistake was 15% Shaw’s fault and 85% the third-shift supervisor’s fault.

       ANSWER:        Defendants lack knowledge or information to form a belief about the

truth of the allegations in Paragraph 124 and, therefore, deny them.

       125.    On or about September 5, 2016, Shaw was given a positive review. On or about

September 7, 2016, Shaw was told that he would be hired in as a permanent employee. On

September 15, 2016, Shaw was terminated through his temporary agency. The temporary agency

was not given a reason for Shaw’s termination. To no avail, the agency called Tumbleson on two



                                               39
separate occasions to ask for an explanation regarding Shaw’s termination. It wasn’t until Shaw

filed a charge of discrimination that Jack Cooper and Tumbleson stated Shaw was terminated due

to poor work performance related to the email incident four weeks prior to his termination. Shaw

was replaced by a white supervisor.

       ANSWER:        Defendants admit that it informed the staffing agency that Shaw was

no longer employed with Jack Cooper and that Shaw filed a charge of discrimination.

Defendants deny the remaining allegations in Paragraph 125.

                           Count One: Hostile Work Environment

       126.    Shaw incorporates paragraphs 118 through 125 herein.

       ANSWER:        Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

       127.    Jack Cooper and Tumbleson willfully created and nurtured an environment that

was sufficiently severe and pervasive to constitute a hostile work environment in violation of

Shaw’s federally protected rights pursuant to 42 U.S.C. § 1981.

       ANSWER:        Defendants deny the allegations in Paragraph 127.

       128.    As a result of the hostile work environment, Shaw suffered inconvenience,

embarrassment, anxiety and other damages. Jack Cooper and Tumbleson’s unlawful,

discriminatory and harassing conduct was intentional, knowing, willful, wanton, and in reckless

disregard of Shaw’s federally protected rights entitling Shaw to compensatory damages, punitive

damages, and reasonable attorney’s fees and costs.

       ANSWER:        Defendants deny the allegations in Paragraph 128.

                              Count Two: Disparate Treatment

       129.    Shaw incorporates paragraphs 118 through 125 herein.



                                               40
        ANSWER:          Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

        130.     Jack Cooper and Tumbleson treated black employees, specifically, Shaw, less

favorably than similarly-situated white employees in violation of Shaw’s federally protected rights

pursuant to 42 U.S.C. § 1981.

        ANSWER:          Defendants deny the allegations in Paragraph 130.

        131.     As a result of the disparate treatment, Shaw suffered the loss of his job and job-

related benefits including, but not limited to lost wages. In addition, Shaw suffered inconvenience,

embarrassment, anxiety and other damages. Jack Cooper and Tumbleson’s unlawful,

discriminatory and harassing conduct was intentional, knowing, willful, wanton, and in reckless

disregard of Shaw’s federally protected rights entitling Shaw to compensatory damages, punitive

damages, and reasonable attorney’s fees and costs.

        ANSWER:          Defendants deny the allegations in Paragraph 131.

                               CLAIMS OF JAMAR SHEPHERD

        132.     Shepherd reasserts the allegations of paragraphs 1 through 9 of this Complaint as

if fully set forth herein.

        ANSWER:          Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

        133.     Shepherd is an African-American/black male that worked for the Defendants as a

casual from March 2014 until his unlawful termination in February 2015.

        ANSWER:          Defendants admit that Shepherd is “an African-American/black male”

who worked as a causal for Jack Cooper. Defendants deny the remaining allegations in

Paragraph 133.



                                                41
       134.    Shepherd waited patiently to be hired-on as a full-time employee. As the months

passed, Shepherd witnessed numerous similarly-situated white casuals, that had been written-up,

reprimanded, and/or were in accidents with significant property damages and/or had less seniority

that were hired on as full-time employees. Shepherd continued to work and wait for his opportunity

to be a full-time employee. Shepherd was aware of racist comments and ongoing disparate

treatment of black employees at Jack Cooper.

       ANSWER:        Defendants deny the allegations in Paragraph 134.

       135.    Once while riding in the van that transports the employees after dropping off

vehicles, Shepherd was reprimanded for being on his phone. Similarly-situated white employees

that were also on their phones at the exact same time were not reprimanded.

       ANSWER:        Defendants deny the allegations in Paragraph 135.

       136.    On the date of his termination, Jack Cooper was short-staffed. Shepherd and a

white employee were trying to do the work of four to five employees. Their shift started at 8 a.m.

After a few hours, Shepherd approached his supervisor, Brad, and asked him if they could get

some additional assistance to get caught up on their work. Brad told Shepherd that there was

nothing he could do for them so Shepherd returned to work. At approximately 1:30 p.m. Shepherd

noticed his white co-worker going to take his last break for the day. Shepherd had not taken any

breaks. Shepherd asked if he could go on break instead and his co-worker agreed. Shepherd went

to the break room and started to quickly eat his very late lunch. While he was eating the terminal

manager came into the break room and said “Hi” and walked out. Shepherd finished eating and

returned to work, taking about ten to fifteen minutes of a break. Upon his return he saw that Brad

sent at least ten extra employees to help his co-worker while he was on break. Shepherd went back

to work and was called aside by another supervisor, Matt, who told him that the terminal manager



                                               42
wanted Shepherd sent home. Shepherd asked Matt why he was told to go home. Matt indicated

that he didn’t know why. Shepherd then went to Brad to ask why he was being sent home. Brad,

knowing how hard Shepherd had worked all day called the terminal manager. After the phone call,

Brad told Shepherd he was being sent home because he wasn’t working. Shepherd was shocked

and asked Brad to look at the reports showing the amount of work Shepherd had done that day.

Shepherd also pointed out that he had only taken one break but his co-worker had taken all of his

breaks. Brad refused to listen to him and said that he had to do what the terminal manager told him

to do. Shepherd asked if he could speak with the terminal manager and Matt to explain what

happened, but he was told no. Shepherd called for several days to see if he could return to work,

but never received a return phone call. Shepherd’s similarly-situated white co-workers who had

taken all of his breaks that day was not sent home and continued his employment with the Jack

Cooper.

       ANSWER:        Defendants deny the allegations in Paragraph 136.

                           Count One: Hostile Work Environment

       137.    Shepherd incorporates paragraphs 132 through 136 herein.

       ANSWER:        Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

       138.    Jack Cooper and Tumbleson willfully created and nurtured an environment that

was sufficiently severe and pervasive to constitute a hostile work environment in violation of

Shepherd’s federally protected rights pursuant to 42 U.S.C. § 1981.

       ANSWER:        Defendants deny the allegations in Paragraph 138.

       139.    As a result of the hostile work environment, Shepherd suffered inconvenience,

embarrassment, anxiety and other damages. Jack Cooper and Tumbleson’s unlawful,



                                                43
discriminatory and harassing conduct was intentional, knowing, willful, wanton, and in reckless

disregard of Shepherd’s federally protected rights entitling Shepherd to compensatory damages,

punitive damages, and reasonable attorney’s fees and costs.

        ANSWER:          Defendants deny the allegations of Paragraph 139.

                                   Count Two: Disparate Treatment

        140.     Shepherd7 incorporates paragraphs 132 through 136 herein.

        ANSWER:          Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.                  Defendants further acknowledge that

Shepherd’s claims are exclusively against Jack Cooper, as stated in footnote 7.

        141.     Jack Cooper and Tumbleson treated black employees, specifically, Shepherd, less

favorably than similarly-situated white employees in violation of Shepherd’s federally protected

rights pursuant to 42 U.S.C. § 1981.

        ANSWER:          Defendants deny the allegations in Paragraph 141.

        142.     As a result of the disparate treatment, Shepherd suffered the loss of his job and

job-related benefits including, but not limited to lost wages. In addition, Shepherd suffered

inconvenience, embarrassment, anxiety and other damages. Jack Cooper and Tumbleson’s

unlawful, discriminatory and harassing conduct was intentional, knowing, willful, wanton, and in

reckless disregard of Shepherd’s federally protected rights entitling Shepherd to compensatory

damages, punitive damages, and reasonable attorney’s fees and costs.

        ANSWER:          Defendants deny the allegations in Paragraph 142.




7
 Shepherd’s claims are exclusively against Jack Cooper as Tumbleson was not an employee of Jack Cooper until
2016.

                                                      44
                                CLAIMS OF CARLOS WALTERS

        143.     Walters reasserts the allegations of paragraphs 1 through 9 of this Complaint as if

fully set forth herein.

        ANSWER:           Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

        144.    Walters is an African-American/black male who began working for Jack Cooper

and Tumbleson as a casual in April 2017.

        ANSWER:           Defendants admit that Walters is “African-American/black male” who

worked for Jack Cooper as a casual.             Defendants deny the remaining allegations of

Paragraph 144.

        145.     Walters was a reliable employee throughout his employment with Jack Cooper and

Tumbleson, coming into work nearly every time he was called. Walters was frequently forced to

work in less-favorable positions that required a significant amount of physical labor. Walters was

assigned to these positions with similarly-situated white co-workers.

        ANSWER:           Defendants deny the allegations of Paragraph 145.

        146.    On or about October 25, 2017, Walters had a minor accident with a vehicle while

training. After the accident, Walters passed both his breathalyzer and drug screen. He was then

approached by Tumbleson who told Walters that Tumbleson wasn’t going to fire him, but that

Tumbleson’s boss wanted Walters fired. Instead of terminating Walters, Tumbleson was going to

suspend him for two weeks. Walters is aware of several other white casuals that were not

reprimanded and were not suspended after similar accidents.




                                                 45
       ANSWER:        Defendants admit that Walters had a vehicle accident while working at

Jack Cooper and that Jack Cooper did not terminate his employment as a result. Defendants

deny the remaining allegations in Paragraph 146.

       147.    On or about December 5, 2017, Walters was working with two white males.

Tumbleson, approached Walters and told him that he “better keep up with these guys” and “don’t

let them run over you” – referring to the white co-workers. Later in his shift Walters noticed that

his two co-workers were gone. He assumed that they had gone on break. Walters continued to

work alone. Later in the evening Walters learned that the other two workers were sent home

because “they had been carrying Walters all night.” An employee from another company

approached Walters and said that he had never seen someone left alone to load rail and didn’t

believe that it was safe. Walters was not called back to work in the following days.

       ANSWER:        Defendants admit that Walters worked slower than usual on or about

December 5, 2017. Defendants deny the remaining allegations in Paragraph 147.

       148.    Walters called Tumbleson several times to see when he could return to work, but

Tumbleson told him that he was “soliciting work” and needed to stop calling. Walters believed

that he was terminated on or about December 7, 2017, but he received a call to return to work on

December 15, 2017. After this call, he was only called one to two days a week unlike his similarly-

situated white co-workers that were being called three to five times a week.

       ANSWER:        Defendants deny the allegations in Paragraph 148.

       149.    Walters was called to work on January 7, 2018. After that date, Walters did not

receive a call to return to work until January 12, 2018, however, the white employees he worked

with were called to work several times that week.




                                                46
       ANSWER:          Defendants admit that Walters came to work on or about January 7,

2018. Defendants deny the remaining allegations in Paragraph 149.

       150.     On Sunday, February 18, 2018, Walters received an early morning call to work

first shift. Walters had taken his wife out to celebrate Valentine’s day the prior evening and was

concerned that he may still have alcohol in his system. Walters offered to come to work for second

shift. Jack Cooper’s supervisor insisted that Walters come to work regardless of whether he had

alcohol in his system. Walters started to get ready to go to work, but did not want to violate the

law or any safety regulations. Walters called Jack Cooper and explained his concerns. It is not

uncommon for casuals to either not answer the phone if called into work, or to decline work for

various reasons.

       ANSWER:          Defendants deny the allegations in Paragraph 150.

       151.     A few days later, Walters was notified by co-workers that he had been terminated.

On Friday, February 27, 2018, Walters spoke with the head of the local union, George Gerdis, who

informed him that Tumbleson said Walters was fired, because he was too slow.

       ANSWER:          Defendants lack knowledge or information to form a belief about the

truth of the allegations in Paragraph 151 and, therefore, deny them.

       152.     Walters asserts that he was discriminated against and ultimately terminated based

on his race and that he refused to engage in the illegal activity of drinking and driving in violation

of Indiana State law.

       ANSWER:          Defendants deny the allegations in Paragraph 152.

                            Count One: Hostile Work Environment

       153.     Walters incorporates paragraphs 143 through 152 herein.




                                                 47
       ANSWER:        Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

       154.    Jack Cooper and Tumbleson willfully created and nurtured an environment that

was sufficiently severe and pervasive to constitute a hostile work environment in violation of

Walter’s federally protected rights pursuant to 42 U.S.C. § 1981.

       ANSWER:        Defendants deny the allegations in Paragraph 154.

       155.    As a result of the hostile work environment, Walters suffered inconvenience,

embarrassment, anxiety and other damages. Jack Cooper and Tumbleson’s unlawful,

discriminatory and harassing conduct was intentional, knowing, willful, wanton, and in reckless

disregard of Walters’ federally protected rights entitling Walters to compensatory damages,

punitive damages, and reasonable attorney’s fees and costs.

       ANSWER:        Defendants deny the allegations in Paragraph 155.

                                  Count Two: Disparate Treatment

       156.    Walters incorporates paragraphs 143 through 152 herein.

       ANSWER:        Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

       157.    Jack Cooper and Tumbleson treated black employees, specifically, Walters, less

favorably than similarly-situated white employees in violation of Walters’ federally protected

rights pursuant to 42 U.S.C. § 1981.

       ANSWER:        Defendants deny the allegations in Paragraph 157.

       158.    As a result of the disparate treatment, Walters suffered the loss of his job and job-

related benefits including, but not limited to lost wages. In addition, Walters suffered

inconvenience, embarrassment, anxiety and other damages. Jack Cooper and Tumbleson’s



                                               48
unlawful, discriminatory and harassing conduct was intentional, knowing, willful, wanton, and in

reckless disregard of Walters federally protected rights entitling Walters to compensatory

damages, punitive damages, and reasonable attorney’s fees and costs.

       ANSWER:          Defendants deny the allegations in Paragraph 158.

                                Count Three: Frampton/McClannahan

       159.     Walters incorporates paragraphs 143 through 152 herein.

       ANSWER:          Defendants hereby incorporate their responses to all previous

paragraphs as though fully set forth herein.

       160.     Walters asserts that he was asked to engage in illegal activity in violation of

Indiana State law for which he could have been held personally accountable in a criminal court

and his refusal to engage in illegal activity resulted in his termination by Jack Cooper.

       ANSWER:          Defendants deny the allegations in Paragraph 160.

       161.     Jack Cooper’s unlawful conduct resulted in Walters loss of his job and job-related

benefits including, but not limited to lost wages. In addition, Walters suffered inconvenience,

embarrassment, anxiety and other damages. Jack Cooper’s conduct was intentional, knowing,

willful, wanton, and in reckless disregard of Walters statutorily protected rights entitling Walters

to compensatory damages, and punitive damages.

       ANSWER:          Defendants deny the allegations in Paragraph 161.

                                        PRAYER FOR RELIEF

       Wherefore, Plaintiffs pray that this Court will enter judgment against Defendants and grant

the following relief:

       162.     Declaratory relief.




                                                 49
       ANSWER:         Defendants deny that Plaintiffs are entitled to declaratory relief or any

relief whatsoever, and Defendants pray that Plaintiffs take nothing by way of the Complaint

and respectfully request that Plaintiffs’ Complaint be dismissed with prejudice; judgment

be entered in favor of Defendants and against Plaintiffs; the Court award Defendants their

costs and attorneys’ fees incurred in defending this action; and the Court award Defendants

any further and other relief the Court deems just and equitable.

       163.      Reinstatement to their previous position (if they have been terminated), or front

pay in lieu of reinstatement.

       ANSWER:         Defendants deny that Plaintiffs are entitled to reinstatement, front pay,

or any relief whatsoever, and Defendants pray that Plaintiffs take nothing by way of the

Complaint and respectfully request that Plaintiffs’ Complaint be dismissed with prejudice;

judgment be entered in favor of Defendants and against Plaintiffs; the Court award

Defendants their costs and attorneys’ fees incurred in defending this action; and the Court

award Defendants any further and other relief the Court deems just and equitable.

       164.      Back pay from the date of termination (if they have been terminated) to the date of

reinstatement.

       ANSWER:         Defendants deny that Plaintiffs are entitled to back pay or any relief

whatsoever, and Defendants pray that Plaintiffs take nothing by way of the Complaint and

respectfully request that Plaintiffs’ Complaint be dismissed with prejudice; judgment be

entered in favor of Defendants and against Plaintiffs; the Court award Defendants their costs

and attorneys’ fees incurred in defending this action; and the Court award Defendants any

further and other relief the Court deems just and equitable.




                                                 50
       165.   Lost employee benefits or other economic damages directly related to the

Defendants’ unlawful conduct.

       ANSWER:       Defendants deny that Plaintiffs are entitled lost employee benefits,

other alleged economic damages, or any relief whatsoever, and Defendants pray that

Plaintiffs take nothing by way of the Complaint and respectfully request that Plaintiffs’

Complaint be dismissed with prejudice; judgment be entered in favor of Defendants and

against Plaintiffs; the Court award Defendants their costs and attorneys’ fees incurred in

defending this action; and the Court award Defendants any further and other relief the

Court deems just and equitable.

       166.   Compensatory damages.

       ANSWER:       Defendants deny that Plaintiffs are entitled to compensatory damages

or any relief whatsoever, and Defendants pray that Plaintiffs take nothing by way of the

Complaint and respectfully request that Plaintiffs’ Complaint be dismissed with prejudice;

judgment be entered in favor of Defendants and against Plaintiffs; the Court award

Defendants their costs and attorneys’ fees incurred in defending this action; and the Court

award Defendants any further and other relief the Court deems just and equitable.

       167.   Punitive damages (where applicable).

       ANSWER:       Defendants deny that Plaintiffs are entitled to punitive damages or any

relief whatsoever, and Defendants pray that Plaintiffs take nothing by way of the Complaint

and respectfully request that Plaintiffs’ Complaint be dismissed with prejudice; judgment

be entered in favor of Defendants and against Plaintiffs; the Court award Defendants their

costs and attorneys’ fees incurred in defending this action; and the Court award Defendants

any further and other relief the Court deems just and equitable.



                                            51
       168.    Prejudgment interest.

       ANSWER:         Defendants deny that Plaintiffs are entitled to prejudgment interest or

any relief whatsoever, and Defendants pray that Plaintiffs take nothing by way of the

Complaint and respectfully request that Plaintiffs’ Complaint be dismissed with prejudice;

judgment be entered in favor of Defendants and against Plaintiffs; the Court award

Defendants their costs and attorneys’ fees incurred in defending this action; and the Court

award Defendants any further and other relief the Court deems just and equitable.

       169.    Liquidated damages (where applicable).

       ANSWER:         Defendants deny that Plaintiffs are entitled to liquidated damages or

any relief whatsoever, and Defendants pray that Plaintiffs take nothing by way of the

Complaint and respectfully request that Plaintiffs’ Complaint be dismissed with prejudice;

judgment be entered in favor of Defendants and against Plaintiffs; the Court award

Defendants their costs and attorneys’ fees incurred in defending this action; and the Court

award Defendants any further and other relief the Court deems just and equitable.

       170.    Reasonable attorney’s fees and costs (where applicable).

       ANSWER:         Defendants deny that Plaintiffs are entitled to reasonable attorney’s

fees and costs or any relief whatsoever, and Defendants pray that Plaintiffs take nothing by

way of the Complaint and respectfully request that Plaintiffs’ Complaint be dismissed with

prejudice; judgment be entered in favor of Defendants and against Plaintiffs; the Court

award Defendants their costs and attorneys’ fees incurred in defending this action; and the

Court award Defendants any further and other relief the Court deems just and equitable.

                                         JURY DEMAND

       Plaintiffs, by counsel, hereby requests that trial of this matter be tried to a jury.



                                                  52
        ANSWER:        Defendants deny that Plaintiffs are entitled to a jury trial on all their

claims and requested relief, or any other matters or issues not triable by a jury.

                                       GENERAL DENIAL

        Defendants further deny any allegation in Plaintiffs’ First Amended Complaint not

specifically admitted or denied above. Defendants deny that Plaintiffs are entitled to any of the

relief they seek.

                                   ADDITIONAL DEFENSES

        Subject to a reasonable opportunity for further investigation, inquiry and discovery,

Defendants allege the following affirmative and other defenses without assuming the burden of

any defense unless required by law. Defendants reserve the right to assert additional defenses as

they become evident through discovery or investigation, which is not complete at this time:

        1.      Plaintiffs’ First Amended Complaint fails, in whole or in part, to state a claim upon

which relief can be granted.

        2.      Plaintiffs’ claims are barred in whole or in part by the applicable statute of

limitations.

        3.      Plaintiffs’ claims are barred, in whole or in part, by the doctrines of waiver,

estoppel, laches, unclean hands, consent, acquiescence and ratification, accord and satisfaction, or

payment and release.

        4.      Plaintiffs are precluded from pursuing any claims that are not alleged in the

Complaint in this action.

        5.      To the extent Plaintiffs have pled and filed this action in bad faith and with unclean

hands, Plaintiffs should be barred from any recovery in this action.




                                                 53
       6.      Plaintiffs’ claims, or some of them, are, or may be, barred by the same actor and/or

the same decision-maker defense.

       7.      Plaintiffs’ claims are barred, in whole or in part, to the extent that they exceed the

scope of or are inconsistent with any charge of discrimination they filed with the EEOC or other

administrative agency.

       8.      Plaintiffs’ claims are barred, in whole or in part, because they are preempted by

Section 301 of the Labor Management Relations Act.

       9.      Plaintiffs’ claims are barred, in whole or in part, because Jack Cooper Transport

Company, Inc. and Auto Handling Corporation are not employers.

       10.     Plaintiffs’ claims are barred, in whole or in part, because Kevin Tumbleson is not

a proper defendant in this case.

       11.     Plaintiffs’ claims are barred, in whole or in part, by their failure to exhaust

administrative remedies and/or by their failure to comply with any statutory prerequisites and/or

conditions precedent to asserting such claims.

       12.     Plaintiffs’ claims are barred, in whole or in part, due to Plaintiffs’ own negligence

and/or misconduct.

       13.     Plaintiffs’ claims are barred, in whole or in part, by the doctrine of after-acquired

evidence.

       14.     Plaintiffs’ claims are barred, in whole or in part, by the doctrines of collateral

estoppel, res judicata, issue preclusion and/or claim preclusion.

       15.     Joinder of parties is not proper, and the Plaintiffs’ cases should be severed due to

misjoinder.

       16.     At all times, Defendants’ actions were lawful, justified, and made in good faith.



                                                 54
       17.     All employment actions with respect to Plaintiffs were based on permissible,

legitimate, and lawful factors unrelated to their legal rights under federal or state law.

       18.     All employment actions with respect to Plaintiffs were non-discriminatory and non-

retaliatory, and were based upon legitimate reasons and carried out in the good faith exercise of

Defendants’ reasonable business judgment.

       19.     Defendants would have taken the same action as to Plaintiffs even in the absence

of any impermissible consideration.

       20.     If any improper, illegal, discriminatory, or retaliatory act was taken by any

Defendants’ employee against Plaintiffs, it was outside the course and scope of that employee’s

employment, contrary to Defendants’ policies, and was not ratified, confirmed, or approved by

Defendants. Thus, any such actions cannot be attributed or imputed to Defendants.

       21.     Defendants are not liable for any alleged discrimination, harassment, or retaliation

because they had measures in place to prevent and/or to correct discrimination, harassment, or

retaliation, and Plaintiffs unreasonably failed to use those measures.

       22.     Some or all of Plaintiffs’ claims are barred, in whole or in part, because Defendants

were not the ultimate decision makers with respect to Plaintiffs’ termination.

       23.     Defamation claims fail because any and all statements at issue were true or

substantially true and thus not defamatory.

       24.     To the extent any of the alleged defamatory statements were not true, Defendants

believed those statements to be true when made.

       25.     Defamation claims fail because any and all statements at issue were made in good

faith and without malice or reckless disregard for the rights of any Plaintiff.




                                                  55
       26.     Defamation claims fail because any and all statements at issue, if made, were

privileged.

       27.     Any alleged defamatory statements made by Defendants were not published or, if

published, were not published with malice and were not published excessively.

       28.     Any alleged defamatory statements made by Defendants are not actionable because

they were merely expressions of opinion, not statements of fact.

       29.     Defamation claims fail because Plaintiffs consented to publication.

       30.     Defamation claims fail because Plaintiffs do not have special damages.

       31.     False imprisonment claims fail because Plaintiffs consented, expressly or

impliedly, to the events which they contend constitute false imprisonment.

       32.     Any alleged detention of Plaintiffs on the part of Defendants was reasonable and

lasted for a reasonable time.

       33.     Any detention of, or legal action brought against, Plaintiffs was based upon

reasonable and/or probable cause.

       34.     Any statements made by Defendants or any of their agents in the course of reporting

or investigating any allegations of trespass, other criminal activity, or any other workplace

behavior or misconduct, or referred to in Plaintiffs’ Complaint, were protected by absolute or

qualified immunity.

       35.     For any of Plaintiffs’ common law tort claims, Plaintiffs are guilty of contributory

willful misconduct and/or negligence. Therefore, Plaintiffs’ injuries, if any, were the result thereof

and their recovery is diminished by their percentage of fault and is barred.

       36.     Plaintiffs are not entitled to a back pay award because Plaintiffs have suffered no

economic damage.



                                                 56
        37.     Plaintiffs’ damages are limited to the maximums as set forth by all applicable

statutes.

        38.     Without conceding that Plaintiffs have suffered any damages as a result of any

alleged wrongdoing by Defendants, Plaintiffs have failed to mitigate claimed damages. To the

extent Plaintiffs have mitigated damages, Defendants are entitled to offset those amounts Plaintiffs

have earned.

        39.     Defendants are not liable for punitive damages under federal law because neither

Defendants, nor any of their employees sufficiently high in their upper management or corporate

hierarchy, committed any act with malice, intent, or reckless indifference to Plaintiffs’ federally

protected rights, or approved, authorized, ratified, countenanced, or had actual knowledge of any

such acts.

        40.     Any claim for punitive damages is barred or must be reduced because it violates

provisions of the United States Constitution and Indiana Constitution.

        41.     Punitive damages cannot be awarded in this case because Defendants have

undertaken remedial measures to address the alleged discrimination, retaliation, and harassment at

issue in this case.

        42.     The Complaint sets forth claims that are frivolous, unreasonable, or without

foundation, thus entitling Defendants to recover their attorneys’ fees associated with defending

against such claims.

                           DEFENDANTS’ PRAYER FOR RELIEF

        Defendants pray that Plaintiffs take nothing by way of the First Amended Complaint and

respectfully requests that Plaintiffs’ First Amended Complaint be dismissed with prejudice;

judgment be entered in favor of Defendants and against Plaintiffs; the Court award Defendants



                                                57
their costs and attorneys’ fees incurred in defending this action; and the Court award Defendants

any further and other relief the Court deems just and equitable.

                                             Respectfully submitted,

                                             s/ John A. Drake
                                             John A. Drake, Atty. No. 28534-02
                                             OGLETREE DEAKINS NASH
                                                 SMOAK & STEWART, P.C.
                                             111 Monument Circle, Suite 4600
                                             Indianapolis, IN 46204
                                             Telephone: (317) 916-1300
                                             Facsimile: (317) 916-9076
                                             john.drake@ogletree.com

                                             David P. Thatcher, PHV
                                             OGLETREE DEAKINS NASH
                                                 SMOAK & STEWART, P.C.
                                             One Ninety One Peachtree Tower
                                             191 Peachtree Street NE, Suite 4800
                                             Atlanta, GA 30303
                                             Telephone: (404) 881-1300
                                             Facsimile: (404) 870-1732
                                             david.thatcher@ogletree.com

                                             Attorneys for Defendants Auto Handling
                                             Corporation, Jack Cooper Transport Company,
                                             Inc., and Kevin Tumbleson




                                                58
                                CERTIFICATE OF SERVICE

        I hereby certify that on October 9, 2018, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to the following parties by operation of the Court’s electronic
filing system. Parties may access this filing through the Court’s system.

                                      Rachel J. Guin-Lowry
                                      guin@eflawyers.com

                                      Quinton L. Ellis
                                      attyqle@comcast.net



                                                     s/ John A. Drake



OGLETREE, DEAKINS, NASH,
  SMOAK & STEWART, P.C.
111 Monument Circle, Suite 4600
Indianapolis, IN 46204
Telephone: 317.916.1300
Facsimile: 317.916.9076

                                                                                          35726730.1




                                                59
